internal_revenue_service number release date index number --------------------------------------- ------------------------ ---------------------------------- ----------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no -------------- telephone number ---------------------- refer reply to cc corp plr-121852-13 date date legend e -------------- dear ------------------------ this letter responds to your representative’s letter dated date requesting that we supplement our letter_ruling dated date plr-144250-12 the prior letter_ruling the information submitted in that request and in subsequent correspondence is summarized below capitalized and underlined terms not defined in this letter have the meanings assigned to them in the prior letter_ruling the rulings contained in this letter are based upon facts representations and other information submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the facts representations and other information may be required as part of the audit process in particular this office has not reviewed any information pertaining to and it has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1 d or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 the prior letter_ruling addresses certain federal_income_tax consequences of the proposed transaction under sec_355 and sec_368 and certain other relevant provisions plr-121852-13 of the internal_revenue_code except as modified below the material facts representations and other information set forth in the prior letter_ruling and in taxpayer’s request for the prior letter_ruling including information provided in subsequent correspondence remain in effect for purposes of this supplemental letter_ruling facts the material facts as described in the prior letter_ruling are unchanged except as stated below i ii iii in step of the proposed transaction distributing will contribute dollar_figuree rather than dollar_figurec in cash to controlled at the time of or soon after the contribution the ipo step in the prior letter_ruling will not occur instead in step of the proposed transaction controlled will register as a public reporting company with the securities_and_exchange_commission sec under the exchange act immediately after step in step of the proposed transaction distributing will distribute all of its controlled stock representing of all outstanding controlled stock to distributing’s shareholders on a pro-rata basis the distribution promptly after controlled is registered and approved by the sec as a public company pursuant to step if any shareholder of distributing would be entitled to a fractional share of controlled stock the shareholder will be paid cash in lieu of a fractional share representations taxpayer reaffirms each representation made in the prior letter_ruling except for representation c which is restated to read as follows c other than controlled stock_options and or rsus received by distributing employees and directors that have received distributing stock_options and or rsus under the incentive plan no part of the consideration to be distributed by distributing in the distribution will be received by a distributing shareholder as a creditor an employee or in any capacity other than that of a shareholder of distributing taxpayer also submits the following additional representation z in the event that controlled issues additional stock through a private_placement an ipo or otherwise within two years following the date of the distribution plr-121852-13 controlled will offer less than of its stock in the aggregate in any such transactions rulings based solely on the information submitted and the representations made we rule as follows the supplemental facts submitted will have no adverse impact on any of the rulings in the prior letter_ruling which remain in full force and effect caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter or in the prior letter_ruling we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and the treasury regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the rulings in this letter or in the prior letter_ruling in particular no opinion is expressed or implied regarding i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 iii whether the distribution and any acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv v the federal income and employment_tax consequences of the receipt of controlled stock_options and or rsus by holders of distributing stock_options and or rsus and the potential application of sec_482 to any payments made in connection with the continuing arrangements that are not made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-121852-13 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely russell g jones assistant to the branch chief branch office of associate chief_counsel corporate
